Although petitioner’s firm also represents a creditor of the AIP, we nevertheless conclude that petitioner has standing to commence this proceeding as “a person otherwise concerned with the welfare of [the AIP]” (Mental Hygiene Law § 81.06 [a] [6]). However, we agree with the AIP’s Pennsylvania attorney that the court erred in failing to require that the order to show cause appointing a temporary guardian, an attorney for the AIP, and a court evaluator be served upon all “persons entitled to service” under Mental Hygiene Law § 81.07 (d) (1). The court further erred in conducting a hearing to determine the necessity for a guardian and in thereafter determining that a permanent guardian is necessary and granting to such guardian the authority to revoke the AIP’s power of attorney without prior notice to such persons entitled to service (see generally §§ 81.11, 81.15).
We therefore modify the order by granting the application in part, vacating those parts of the order determining that a permanent guardian is necessary and granting to such guardian the authority to revoke the power of attorney, and we remit the matter to Niagara County Court to conduct a hearing to determine the necessity for a permanent guardian upon service of the underlying order to show cause upon all persons entitled thereto under Mental Hygiene Law § 81.07 (d) (1). Present— Pigott, Jr., P.J., Pine, Wisner, Kehoe and Gorski, JJ.